UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4344


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DONOVAN ANTHONY MONCRIEFFE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00177-CMH-1)


Submitted:    February 11, 2009             Decided:   March 24, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. K. Leibig, Andrea L. Moseley, ZWERLING, LEIBIG &
MOSELEY, P.C., Alexandria, Virginia, for Appellant.       Chuck
Rosenberg, United States Attorney, Daniel J. Grooms, Edmund P.
Power, Assistant United States Attorneys, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donovan Anthony Moncrieffe was convicted after a jury

trial   of   racketeering     conspiracy,      in    violation   of   18   U.S.C.

§ 1962(d) (2006), and conspiracy to launder money, in violation

of 18 U.S.C. § 1956(h) (2006).              The district court sentenced

Moncrieffe to thirty-three months’ imprisonment, and he timely

appealed.     We affirm.

             On appeal, Moncrieffe first argues that the district

court erred in denying his motion for judgment of acquittal as

to the racketeering count because the Government failed to prove

that he knew of the entirety of any of the three overarching

purposes     of   the   conspiracy   alleged    in    the   indictment.     This

court reviews the district court’s decision to deny a Rule 29

motion de novo.         United States v. Smith, 451 F.3d 209, 216 (4th

Cir. 2006).        This court will affirm the denial of a Rule 29

motion if “viewing the evidence in the light most favorable to

the [G]overnment, any rational trier of facts could have found

the defendant guilty beyond a reasonable doubt.”                 United States

v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).                     This court

reviews both direct and circumstantial evidence, and permits the

“government the benefit of all reasonable inferences from the

facts proven to those sought to be established.”                 Tresvant, 677
F.2d at 1021.



                                       2
             Our review of the record leads us to conclude that the

evidence was sufficient to establish Moncrieffe’s participation

in at least two of the purposes of the conspiracy - both the

illegal      gambling      and     money     laundering,          and    therefore,         the

Government     was    not    required       to    prove    he     participated        in    the

other   conspiratorial           acts.      United       States    v.    Banks,      10 F.3d
1044, 1054 (4th Cir. 1993).

             Moncrieffe       next       claims    the    district       court      erred    in

denying his motion for judgment of acquittal on the conspiracy

to launder money count.             Moncrieffe relies on the recent Supreme

Court plurality opinion United States v. Santos, 128 S. Ct. 2020

(2008) (Stevens, J., concurring).                   As Santos was decided after

Moncrieffe’s trial, and Moncrieffe did not raise this particular

insufficiency claim in the district court, his claim is reviewed

for plain error.            See United States v. Wallace, 515 F.3d 327,

331-32 (4th Cir. 2008); United States v. Beaver, 515 F.3d 730,

741   (7th    Cir.     2008).         Plain       error    requires          Moncrieffe      to

establish that: (1) there was error; (2) the error was “plain;”

and   (3)    the   error     affected       his    substantial          rights.       United

States v. Olano, 507 U.S. 725, 732 (1993).                              Even if he makes

this showing, “Rule 52(b) leaves the decision to correct the

forfeited     error     within      the    sound    discretion          of   the    court    of

appeals,     and     the    court    should       not     exercise       that      discretion

unless the error seriously affect[s] the fairness, integrity, or

                                              3
public       reputation        of   judicial         proceedings.”            Id.      (quoting

Untied          States    v.    Young,     470 U.S. 1,    15     (1985)      (internal

quotations omitted)).

                 We    reject    Moncrieffe’s         claim.            First,    Moncrieffe’s

case       is    factually      distinguishable          from      Santos.          Unlike     the

situation in Santos, there was no possibility that Moncrieffe’s

act    of       supplying      payroll     checks      and    false        W-2s     merged   the

conduct of the Bansals’ illegal gambling and bookmaking with the

laundering of the profits from that gambling.                                 Moreover, even

under the Santos “profits” definition of “proceeds,” Moncrieffe

was    properly          convicted    of    conspiring            to    violate     the    money

laundering         statute      because    the       “no-show”         jobs   and    false     W-2

forms       Moncrieffe         provided    constitute         evidence        from     which    a

reasonable            fact-finder        could       have     found        that      Moncrieffe

laundered         the     profits    of    the       Bansals’          gambling     operation. 1

Accordingly, Moncrieffe’s second argument is without merit.

                 Moncrieffe next alleges that the district court erred

in limiting his closing argument to twenty minutes.                                       “It is

axiomatic that the limitation of time for arguments of counsel

       1
       Moncrieffe argues that the Government failed to establish
that funds loaned to him by the Bansals were the proceeds or
profits of their gambling operation.    That Moncrieffe may have
also been a victim of the Bansals’ loan sharking operation is
irrelevant to his money laundering conviction.




                                                 4
is within the sound discretion of the trial judge.”                  Butler v.

United States, 317 F.2d 249, 257 (4th Cir. 1963).                   This court

will       reverse    a   district   court’s   decision    regarding   closing

argument only “when there is a clear abuse of its discretion.”

United States v. Rhynes, 196 F.3d 207, 236 (4th Cir. 1999),

vacated in part on other grounds on reh’g en banc, 218 F.3d 310

(4th Cir. 2000).

               The record indicates that defense counsel’s inability

to cover every point in his closing argument resulted, not from

a “clear abuse of discretion” by the district court, but rather

from counsel’s inability to conform to the district court’s time

limitation.          We conclude that the district court did not abuse

its    discretion         in   limiting   Moncrieffe’s    closing   argument. 2

Rhynes, 196 F.3d at 236-37 (citation omitted).

               Moncrieffe next alleges the district court committed

prejudicial errors by rejecting certain of his proposed jury

instructions.          A district court’s refusal to give a requested

instruction is reviewed for abuse of discretion.               United States

v. Brooks, 928 F.2d 1403, 1408 (4th Cir. 1991).                     A district

court’s refusal to give an instruction “is reversible error only

if the instruction (1) was correct; (2) was not substantially

       2
       We note that the district court limited the Government
even more severely, restricting it to a total of fifteen minutes
for both closing argument and rebuttal.



                                          5
covered by the court’s charge to the jury; and (3) dealt with

some point in the trial so important, that failure to give the

requested instruction seriously impaired the defendant’s ability

to conduct his defense.”             United States v. Patterson, 150 F.3d
382, 388 (4th Cir. 1998).

            Moncrieffe first argues that the district court erred

in refusing to instruct the jury that the purposes of the RICO

conspiracy       were     contained     in    paragraph      seventeen      of     the

indictment.       Moncrieffe’s argument fails because his proposed

instructions       were       substantially       covered     by     the      court’s

instructions.

            Moncrieffe        next    complains     that    the    district      court

committed error in refusing to give his proposed instructions

numbered    20    and   20A.     According     to   Moncrieffe,      the    district

court never explicitly defined the critical terms in Virginia

Code § 18.2-328 or told the jury that it must find a violation

of § 18.2-328 to convict him of the RICO conspiracy.                        We have

reviewed the transcript and conclude that Moncrieffe’s argument

fails because the district court’s instructions included all of

the aspects of illegal gambling that the jury needed to find in

order to convict Moncrieffe of the RICO conspiracy and provided,

as   an    example      of    illegal    gambling,     the    only    portion       of

§ 18.2-328       that   the    Government     alleged       had    been    violated.

Moncrieffe’s two proposed instructions would have instructed the

                                          6
jury on portions of the Virginia statute not alleged to have

been violated and on an exception to the Virginia statute that

the    evidence      at     trial    did    not     support.         Accordingly,      the

district      court       did       not     err     in      rejecting        Moncrieffe’s

instructions 20 and 20A.

             Moncrieffe next claims that the district court erred

in denying his requested instruction regarding the testimony of

an admitted perjurer.            The district court substantially covered

Moncrieffe’s requested instruction through its instructions on

witnesses     credibility.            Further,      there    was    no    impairment    to

Moncrieffe’s defense as he was able to fully argue to the jury

the credibility and admitted acts of perjury by the witness.

             Moncrieffe next argues that the district court erred

in denying his good faith defense instruction.                               Moncrieffe’s

argument regarding a good faith defense is simply a claim of

lack of knowledge or intent of the underlying criminal activity

or    the   goals    of   the    conspiracies.           The      district    court   gave

detailed instructions related to the mens rea requirements for

both    counts,       and     was,        therefore,     not       required     to    give

Moncrieffe’s good faith defense instruction.                         United States v.

Mancuso, 42 F.3d 836, 847 (4th Cir. 1994).

             In     his   last      argument      related    to    jury   instructions,

Moncrieffe     claims       that,     based    on   Santos,       the    district     court

erred in instructing the jury on the meaning of “proceeds” in

                                              7
the money laundering statute.               Moncrieffe failed to object to

the district court’s instruction, and therefore his claim is

reviewed on appeal for plain error.

            Even if we assume that the district court erred in its

instruction, Moncrieffe fails to establish that he is entitled

to   relief.     Moncrieffe      cannot      show   that    any    error    by   the

district court was plain because at the time of Moncrieffe’s

trial, the definition of “proceeds” in § 1956 was unsettled.

See Olano, 507 U.S. at 734; United States v. Scialabba, 282 F.3d
475, 475 (7th Cir. 2002); United States v. Grasso, 381 F.3d 160,

167 (3d Cir. 2004), vacated on other grounds, Grasso v. United

States, 544 U.S. 945 (2005).           Also, Moncrieffe cannot establish

that the error affected his substantial rights because there was

overwhelming evidence that he assisted the Bansals in disguising

their illegal income.          Johnson v. United States, 520 U.S. 461,

470 (1997).    Accordingly, this claim fails.

            Moncrieffe next argues that the district court erred

in   not   providing   the     jury   with    a   written   copy    of     the   jury

instructions    for    their    reference     during    their      deliberations.

The decision to provide a set of written instructions to the

jury is within the sound discretion of the trial court and will

not be reversed absent an abuse of that discretion.                      See United

States v. Conley, 503 F.2d 520, 522 (8th Cir. 1974); United

States v. Parent, 954 F.2d 23, 24 n.1 (1st Cir. 1992); United

                                        8
States v. Smith, 452 F.3d 323, 332 (4th Cir. 2006).                  This court

has stated that “we presume that a properly instructed jury has

acted in a manner consistent with the instructions.”                      United

States v. Alerre, 430 F.3d 681, 692 (4th Cir. 2005).                      At no

point did the jury express confusion or ask to be reinstructed.

In light of these facts, Moncrieffe fails to establish error by

the district court.

              Moncrieffe   next   raises     several     claims      related   to

sentencing.       Following United States v. Booker, 543 U.S. 220

(2005), a district court must engage in a multi-step process at

sentencing.      First, it must calculate the appropriate Guidelines

range.    It must then consider the resulting range in conjunction

with the factors set forth in 18 U.S.C. § 3553(a) (2006), and

determine an appropriate sentence.

              Appellate review of a district court’s imposition of a

sentence is for abuse of discretion.                  Gall v. United States,

128 S. Ct. 586, 597 (2007); see also United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).                The appellate court must

first ensure that the district court committed no procedural

error, such as failing to calculate (or improperly calculating)

the   Guidelines    range,   treating      the   Guidelines     as    mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based    on   clearly   erroneous   facts,       or   failing   to    adequately

explain the chosen sentence - including an explanation for any

                                     9
deviation from the Guidelines range.                    Gall, 128 S. Ct. at 597.

               If there are no procedural errors, the appellate court

then considers the substantive reasonableness of the sentence.

Id.     A substantive reasonableness review entails taking into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.                         Pauley, 511 F.3d at

473 (quotations and citation omitted).                        Even if the reviewing

court would have reached a different sentence result on its own,

this    fact    alone    is   insufficient        to    justify       reversal    of   the

district court.         Id. at 474.

               Moncrieffe     first   alleges          that    the     district    court

committed procedural error in imposing his sentence by failing

to adequately address his argument at sentencing or explain the

basis for his sentence.           Although the district court was terse,

the    context    and    record    make    clear       the    court    considered      and

rejected       Moncrieffe’s       argument        based       on     the   Government’s

response.       Rita v. United States, 127 S. Ct. 2456, 2469 (2007).

Moncrieffe,       therefore,      fails      to     show       the     district    court

committed      procedural     error   in     announcing        its     reason    for   his

sentence.

               Moncrieffe next alleges the district court committed

procedural error in calculating his advisory Guidelines range on

the money laundering count.                We have reviewed the sentencing

transcript and reject Moncrieffe’s argument.                        Moreover, any such

                                           10
error would be irrelevant because, under the grouping rules, his

base offense level was established by his RICO conviction and

not his money laundering conviction.

               Finally,     Moncrieffe         argues         his     sentence         was

substantively         unreasonable     in      that    it     created      unwarranted

sentencing        disparities        among      his      fellow       co-defendants.

Moncrieffe       attempts       to   compare     his    sentence      to       those   of

co-defendants who cooperated or were acquitted of charges of

which    he    was    convicted.      This     court    may    presume     a    sentence

within    the        advisory    Guidelines      range        is    reasonable,        and

Moncrieffe has failed to demonstrate that such a presumption is

unwarranted here.         Rita, 127 S. Ct. 2459.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         11